NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0206n.06

                                           No. 20-3595

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                               Apr 20, 2021
UNITED STATES OF AMERICA,                               )
                                                                          DEBORAH S. HUNT, Clerk
                                                        )
       Plaintiff-Appellee,                              )
                                                        )   ON APPEAL FROM THE UNITED
v.                                                      )   STATES DISTRICT COURT FOR
                                                        )   THE NORTHERN DISTRICT OF
JOSEPH DERRICK TURNER,                                  )   OHIO
                                                        )
       Defendant-Appellant.                             )
                                                        )
                                                        )


       BEFORE: SUHRHEINRICH, GRIFFIN, and DONALD, Circuit Judges.

       PER CURIAM. Joseph Derrick Turner appeals his sentence for drug and firearm offenses.

As set forth below, we AFFIRM.

       Turner pleaded guilty to charges of: maintaining a drug-involved premises from May 1,

2019, to June 11, 2019, in violation of 21 U.S.C. § 856(a)(1), (b) (Count 1); being a felon in

possession of a firearm and ammunition on May 1, 2019, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2) (Count 2); distributing a mixture and substance containing a detectable amount of

heroin, fentanyl, carfentanil, and para-fluoro furanyl fentanyl on June 10, 2019, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C) (Count 3); and possessing with intent to distribute 10 grams or more

of a mixture and substance containing a detectable amount of heroin, fentanyl, carfentanil, and

para-fluoro furanyl fentanyl on June 13, 2019, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(vi)

(Count 4). Grouping those counts together, Turner’s presentence report set forth a base offense

level of 24 for the drug quantity involved and a 2-level enhancement for possession of a dangerous
No. 20-3595, United States v. Turner


weapon. See U.S.S.G. §§ 2D1.1(b)(1), (c)(8) (firearms enhancement and offense level); 3D1.2

(grouping of offense conduct). The presentence report went on to designate Turner as a career

offender and calculated his guidelines range under U.S.S.G § 4B1.1. Turner objected to his

designation as a career offender but did not challenge the 2-level weapon enhancement. At

sentencing, the district court sustained Turner’s objection to the career-offender designation and

calculated his guidelines range as 84 to 105 months based on a total offense level of 23, including

the 2-level weapon enhancement, and a criminal history category of V. The district court

sentenced Turner to concurrent prison terms of 105 months for Counts 1, 3, and 4 and 120 months

for Count 2.1 When the district court asked for objections at the conclusion of the sentencing

hearing, Turner did not challenge the weapon enhancement.

       On appeal, Turner argues that the district court erred in applying the 2-level enhancement

for possession of a dangerous weapon and using a sentencing range of 84 to 105 months, as

opposed to 70 to 87 months, to sentence him. Because Turner did not object to the weapon

enhancement at sentencing, we review for plain error. United States v. Rios, 830 F.3d 403, 437


1
  At sentencing, the district court ordered that Turner “be imprisoned for a term of 105 months on
each of Counts 1, 3 and 4 and 120 months on Count 2, all to be served concurrently,” and “be
placed on supervised release of three years on Counts 1[, 2] and 3 but four years on Count 4[,] [a]ll
to run concurrently.” The written judgment, however, sentenced Turner to concurrent terms of
105 months of imprisonment and three years of supervised release on all four counts. “[I]f there
is a discrepancy between the oral pronouncement of a criminal sentence and the written judgment,
the oral sentence generally controls.” United States v. Cofield, 233 F.3d 405, 407 (6th Cir. 2000).
Turner does not address this discrepancy, asserting that the district court sentenced him to 105
months of imprisonment. The government contends that the sentencing transcript reflects a
clerical error or misstatement. Under Federal Rule of Criminal Procedure 35(a), “[w]ithin 14 days
after sentencing, the court may correct a sentence that resulted from arithmetical, technical, or
other clear error.” But the district court’s oral pronouncement of Turner’s sentence was not invalid
or clearly erroneous. See United States v. Arroyo, 434 F.3d 835, 839 (6th Cir. 2006). In contrast,
the district court’s written judgment was erroneous because Count 4 required a four-year term of
supervised release. See 21 U.S.C. § 841(b)(1)(B). Turner nevertheless forfeited this issue by
failing to address it in his appellate brief. See United States v. Johnson, 440 F.3d 832, 845-46 (6th
Cir. 2006).
                                                -2-
No. 20-3595, United States v. Turner


(6th Cir. 2016). Turner must “show (1) error (2) that ‘was obvious or clear,’ (3) that ‘affected [his]

substantial rights’ and (4) that ‘affected the fairness, integrity, or public reputation of the judicial

proceedings.’” United States v. Vonner, 516 F.3d 382, 386 (6th Cir. 2008) (en banc) (quoting

United States v. Gardiner, 463 F.3d 445, 459 (6th Cir. 2006)).

        Section 2D1.1(b)(1) of the Guidelines provides for a 2-level enhancement to the offense

level for a drug-related conviction “[i]f a dangerous weapon (including a firearm) was possessed.”

According to the Guidelines, “[t]he enhancement should be applied if the weapon was present,

unless it is clearly improbable that the weapon was connected with the offense.” U.S.S.G. § 2D1.1

cmt. (n.11(A)).     Application of the enhancement requires the government to prove by a

preponderance of the evidence that (1) the defendant actually or constructively possessed the

weapon and (2) such possession occurred during the commission of the offense or relevant

conduct. United States v. West, 962 F.3d 183, 187 (6th Cir. 2020). Relevant conduct includes “all

acts and omissions committed, aided, abetted, counseled, commanded, induced, procured, or

willfully caused by the defendant . . . that occurred during the commission of the offense of

conviction” and “all acts and omissions . . . that were part of the same course of conduct or common

scheme or plan as the offense of conviction.” U.S.S.G. § 1B1.3(a)(1)(A), (a)(2). Once the

government establishes that the defendant possessed the weapon during the commission of the

offense or relevant conduct, “a presumption arises that the weapon was connected with the offense

of conviction.” West, 962 F.3d at 188. “The defendant may overcome this presumption only upon

demonstrating that ‘it is clearly improbable that the weapon was connected with the offense.’” Id.

(quoting U.S.S.G. § 2D1.1 cmt. n.11(A)).

        By failing to object to the relevant facts regarding his offense conduct as set forth in the

presentence report, Turner admitted those facts. See Vonner, 516 F.3d at 385. According to the


                                                 -3-
No. 20-3595, United States v. Turner


presentence report, law enforcement officers executed a search warrant at Turner’s apartment on

May 1, 2019. The officers found a handgun, ammunition, over $2,000 in currency, bags of

marijuana and an unknown brown powder, marijuana edibles, vials of hashish oil, and other indicia

of drug trafficking, including paper folds for packaging heroin, a digital scale, and a marijuana

grinder. Upon questioning, Turner took responsibility for the handgun and admitted that he

engaged in the sale of marijuana and heroin from the apartment and that he flushed heroin down

the toilet as the officers made entry into the apartment. On June 10, 2019, after Turner’s release

from jail, a confidential informant made a controlled purchase of 0.99 grams of heroin from him.

Based on Turner’s continued drug-trafficking activity, law enforcement officers conducted a

second search of his apartment on June 13, 2019, and found bags of marijuana and heroin, over

$1,000 in currency, a scale, and a grinder, but no firearm or ammunition.

       Turner argues on appeal that the district court erred in applying the weapon enhancement

because he did not possess a firearm on June 13, 2019, when the drugs used to calculate his base

offense level were discovered. The presentence report reflects that, contrary to Turner’s argument,

drugs recovered during the May 1, 2019 search were also included in the drug quantity used to

determine his base offense level. Even if no drugs recovered during the May 1, 2019 search were

used to calculate his base offense level, Turner still possessed the handgun during relevant conduct.

Turner pleaded guilty to maintaining his apartment as a drug-involved premises from May 1, 2019

through June 11, 2019. That offense was part of the same course of conduct or common scheme

or plan as Turner’s conviction for possession with intent to distribute controlled substances arising

out of the June 13, 2019 search of his apartment, and Turner has failed to point to any evidence

showing that it was clearly improbable that the handgun found in his apartment on May 1, 2019

was connected to his drug-trafficking activity.


                                                  -4-
No. 20-3595, United States v. Turner


       The district court did not commit any error—let alone plain error—in applying the 2-level

weapon enhancement. Accordingly, we AFFIRM Turner’s sentence.




                                             -5-